        Case 2:20-cr-00018-DLC Document 32 Filed 11/02/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


UNITED STATES OF AMERICA,                             CR 20–18–BU–DLC

                     Plaintiff,

        vs.                                                 ORDER

DILLON RAE BYERS,

                     Defendant.


      Before the Court is the Government’s Unopposed Motion for Video

Testimony. (Doc. 31.) The Government requests that Montana Probation and

Parole Officer Sean Daly be permitted to testify at the upcoming suppression

hearing by video conferencing. (Id.)

      IT IS ORDERED that the Motion (Doc. 31) is GRANTED. Mr. Daly shall

appear at the November 6, 2020 hearing by video conference.

      DATED this 2nd day of November, 2020.
